Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the application filed on 10/30/2020.

The drawings received on 10/30/2020 are accepted.

Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed because the prior art is not anticipated the claimed invention by a single reference or rendered the claimed invention obvious by a combination references.
Singh et al. (US 2017/0228784) teaches storing and updating user profile based on one or more user preferences or a predetermined action performed by the user (¶0033), comparing each of one or more campaign rules with the user profile to determine whether each of the one or more campaign rules are relevant to the user, and identifying the set of campaign rules that are relevant to the user based on the comparison of each of the one or more campaign rules with the user profile (Fig. 5A; Fig. 7; ¶0050; ¶0084; ¶0101; ¶0102; ¶0103). Singh further teaches determining a set of user preferences from the user profile based on the identified set of campaign rules (¶0103; ¶0132), and receiving a targeted content based on the one or more user 
Publicover et al. (US 2016/0253710) teaches matching a user with relevant and interested advertisers is relevancy, which may be based on: the user-specified interests, the keyword itself, demographic, geographic location (¶0679), and prioritizing contents or items according to user's preferences (¶0467).
Finkelstein et al. (US 10,742,716) teaches evaluating the user's profile to determine the user's preferences, geographic location, use history, and analyzing user interactions occurring based on a digital media content. For instance, the GPU may be configured to evaluate the images and sounds that are output to the user as he/she interacts with the digital media content (Fig. 8).
Qu et al. (US 2014/0122245) discloses enabling post-campaign stage reports to provide an advertising server with key teachings and evaluations from an advertisement campaign suggesting actionable steps to be implemented in a future advertisement campaign, thus enabling the advertising server to ensure improved understanding of achieved results of the campaign by post-campaign stage reports, and hence providing future targeting and marketing insight into target audiences in an efficient manner (Fig. 1; Abstract).

Prior art does not teach: segmenting a set of threads of a GPU into one or more subsets of threads; evaluating, in parallel by each subset of threads of the one or more subset of threads of the GPU, each user profile of the set of user profiles against a campaign logic tree of a set of campaign logic trees, the evaluation including: for each thread of a subset of the one or more subsets of threads of the GPU: retrieving an .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Singh et al. (US 2017/0228784), Finkelstein et al. (US 10,742,716), Publicover et al. (US 2016/0253710), Levi et al. (US 2015/0106209), Qu et al. (US 2014/0122245) disclose system and method for distribution and selection of targeted content based on profiles of one or more members of group.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960. The examiner can normally be reached 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        February 12, 2022